Citation Nr: 1617986	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  11-22 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date for service connection prior to January 5, 2009, for a right ankle strain.
 
2.  Entitlement to an effective date for service connection prior to January 5, 2009, for a right shoulder strain.
 
3.  Entitlement to an effective date for service connection prior to January 5, 2009, for degenerative disc disease of the cervical spine.
 
4.  Entitlement to an effective date for service connection prior to January 5, 2009, for a left ankle strain.
 
5.  Entitlement to an effective date for service connection prior to January 5, 2009, for residuals of a nasal fracture.
 
6.  Entitlement to service connection for actinic keratoses.
 
7.  Entitlement to service connection for a left knee strain.
 
8.  Entitlement to service connection for dry eye syndrome with meibomian gland dysfunction.
 
9.  Entitlement to service connection for bilateral otitis media. 

10.  Entitlement to service connection for Eustachian tube dysfunction.

11.  Entitlement to service connection for dengue fever.

12.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for lymphocytic colitis/irritable bowel syndrome (IBS).
 

REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to April 1999 and from August 2002 to June 2007.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection, effective January 5, 2009 (date of receipt of claim) for, in pertinent part, a right ankle strain, a right shoulder strain, degenerative disc disease of the cervical spine, a left ankle strain, and residuals of a nasal fracture, but also, in pertinent part, denied service connection for actinic keratosis, a left knee strain, dry eye syndrome with meibomian gland dysfunction, bilateral otitis media, and Eustachian tube dysfunction.
 
This matter was previously before the Board in January 2014 and October 2014.  The case was remanded to provide the Veteran with a hearing before a Veterans Law Judge.  

In July 2015, the Veteran testified before a Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the record. The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer able to participate in the appeal, and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  The letter informed the Veteran that, if he did not respond within 30 days, the Board would assume that he did not want another hearing and would proceed accordingly.  As the Veteran did not respond to this letter, the Board will proceed with the matter on appeal.

In a November 2015 rating decision, the RO denied entitlement to service connection for dengue fever and confirmed and continued the previous denial of entitlement to service connection for lymphocytic colitis/IBS.

The issues of entitlement to service connection for a left knee strain, bilateral otitis media, Eustachian tube dysfunction, and dengue fever and whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for lymphocytic colitis/IBS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A formal or informal claim for service connection for a right ankle strain, a right shoulder strain, degenerative disc disease of the cervical spine, a left ankle strain, and residuals of a nasal fracture was not received by VA prior to January 5, 2009. 

2.  The record contains no statement, communication, or other information from the Veteran, prior to January 5, 2009, that can reasonably be construed as constituting an earlier claim for service connection for a right ankle strain, a right shoulder strain, degenerative disc disease of the cervical spine, a left ankle strain, or residuals of a nasal fracture.

3.  The Veteran's current actinic keratoses began during service.

4.  The Veteran's current dry eye syndrome with Meibomian gland dysfunction began during service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 5, 2009, for the grant of service connection for a right ankle strain have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.157, 3.160(c), 3.400 (2015).
 
2.  The criteria for an effective date earlier than January 5, 2009, for the grant of service connection for a right shoulder strain have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.157, 3.160(c), 3.400 (2015). 

3.  The criteria for an effective date earlier than January 5, 2009, for the grant of service connection for a degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.157, 3.160(c), 3.400 (2015). 

4.  The criteria for an effective date earlier than January 5, 2009, for the grant of service connection for left ankle strain have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.157, 3.160(c), 3.400 (2015). 

5.  The criteria for an effective date earlier than January 5, 2009, for the grant of service connection for residuals of a nasal fracture have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.157, 3.160(c), 3.400 (2015). 

6.  The criteria for service connection for actinic keratoses have all been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

7.  The criteria for service connection for dry eye syndrome with Meibomian gland dysfunction have all been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice in a letter sent to the Veteran in January 2009.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Post-service private medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

As discussed below, the resolution of the earlier effective date issues turns primarily on when the evidence shows that the VA first received a claim from the Veteran for entitlement to service connection for a right ankle strain, a right shoulder strain, degenerative disc disease of the cervical spine, a left ankle strain, and residuals of a nasal fracture.  Thus, a VA examination and opinion are not needed to fairly decide these claims for an earlier effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  

For the reasons set forth above, the Board finds that VA has complied with the VA's notification and assistance requirements with regard to the effective date issues.  



      II.  Effective Date Issues

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).

The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

Date of receipt means the date on which the claim, information or evidence was received in the VA, except otherwise specified.  See 38 C.F.R. § 3.1(r).  

The applicable statutory and regulatory provisions require that VA look to all communications from a Veteran which may be interpreted as applications or claims-formal or informal-for benefits. In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative. Cintron v. West, 13 Vet. App. 251, 259 (1999).
 
A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed. See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, 'the claimant must submit a written document identifying the benefit and expressing some intent to seek it').  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).
 
The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing. Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

      Background and analysis

The Veteran has contended that he is entitled to an earlier effective date for the grant of service connection for right ankle strain, right shoulder strain, degenerative disc disease of the cervical spine, left ankle strain and residuals of a nasal fracture.  Essentially, he contends that he filed his claim for disability compensation benefits on or about June 29, 2007 by providing his VA Form 21-526A to U.S. Air Force personnel for filing with VA.

At his hearing, and in letters submitted in December 2008 from the Veteran and J.M.M., a Lieutenant Colonel in the Air Force, the Veteran has argued that, while out-processing through Air Force Flight Standards Agency's (AFFSA) administrative office on June 29, 2007, he provided Technical Sergeant S.S. with his medical records and VA Form 21-526A and signed out, under the impression that his forms would be forwarded to the VA for processing. 

In a December 2008 letter, the Veteran reported that he contacted J.M.M. in December 2007 and asked him to contact the AFFSA administrative office for an update on his claims.  The Veteran reported that, in October 2008, he spoke with an individual who provided guidance on his benefits at the VA office at Tinker Air Force Base, and was informed that nothing had ever been processed and that his records had been shipped to St Louis.  The Veteran reported that the VA Office in Muskogee reported they never received his medical records and VA Form 526A.

In another December 2008 letter, J.M.M. reported that he was informed that the Veteran's medical records had been sent to Muskogee, OK. J.M.M. reported that administrative personnel in his office contacted the Muskogee VA office and informed him that everything was "in order."  J.M.M. reported that at the request of the Veteran, he followed up again in May 2008 and was informed by the Muskogee VA office that it could take 12 months or longer to process his claim and "not to worry."

With regard to the claim for earlier effective dates for his claims for entitlement to service connection for a right ankle strain, a right shoulder strain, degenerative disc disease of the cervical spine, a left ankle strain, and residuals of a nasal fracture, in reviewing the evidence and information in his claims file, the Board notes that, while the Veteran has submitted a copy of his claim form dated in July 2007, the transmittal letter from S. Smith, reflect that medical records were being sent to VA, but does not include any indication that a VA Form 526 was transmitted as well.   

Ultimately, the record does not include any verification that VA received the Veteran's claim dated in July 2007.  While the Board notes that the Veteran contacted the VA office in Muskogee to check on his claim, there is no evidence that they had specifically received his claim. 

In addition, there is no evidence that the Veteran clearly expressed an intent to file a claim until the January 2009 filing.  Contact with VA in July 2007 to determine if his claim had been filed, is not itself the filing of a claim.  The preponderance of evidence shows that VA did not receive his claim of entitlement to disability compensation benefits until January 5, 2009.

As such, the earliest date for grant of benefits for disability resulting from right ankle strain, a right shoulder strain, degenerative disc disease of the cervical spine, a left ankle strain, and residuals of a nasal fracture is January 5, 2009, the date already assigned.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


      III.  Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  


      III.a.  Actinic keratosis

The Veteran has contended that he has actinic keratosis or skin cancer as a result of sun exposure in service, and that he began receiving treatment for his skin disorder while on active duty.

Service treatment records reflect that he was treated for actinic keratoses and had lesions removed while on active duty.  An April 2003 medical record reflecting treatment by a private provider shows that the Veteran reported that he had little red spots on his face.  The examiner noted generalized sun damage and multiple hyperpigmented spots on his face and forearms, and diagnosed actinic keratosis of the face.  April 2003 service treatment record reflects the Veteran's reports that he was diagnosed with actinic keratosis and was given a topical solution of efudex.  August 2003 service treatment record reflected that the Veteran was diagnosed off base with acetosis skin condition, and was treated with ointment and freezing of the lesions.  

May 2014 post-service treatment records from a private dermatologist, R.G., M.D., reflect ongoing treatment for actinic keratosis with gels and removal of lesions and a notation that she discussed premalignant potential and association with prior and ongoing UV exposure.

The Veteran submitted a medical opinion from a private physician dated in February 2015.  The physician noted that, while serving in the military, the Veteran saw a dermatologist on multiple occasions for lesions on his face.  He had more than ten lesions removed from his face that were diagnosed as basal cell carcinoma. The physician noted that the Veteran saw private provider and had more than ten lesions burned off of his head, face, and cheeks. He used a face melting cream, which caused a lot of burning and pain during use, but it did help to eradicate the basal cell carcinoma.  The Veteran had also been prescribed a very powerful daily sunscreen and requires follow up with the private provider every six months.  The physician opined that it was as likely as not that while flying for the United States Air Force, the Veteran was exposed to UV rays on a daily basis, and that the cumulative UV exposure caused mutations to his cells causing actinic keratosis and basal cell carcinoma lesions on his face and neck.

The Board finds that the evidence of record supports a grant of service connection for actinic keratosis.

The current disability element is met.  During the hearing before a Veterans Law Judge, the Veteran testified that he had not been free from this skin condition since his discharge from service.  Significantly, the record shows that the Veteran was treated during service for actinic keratosis and was noted to have generalized sun damage.  The private medical records reflecting dermatological treatment also address sun damage and, finally, the examiner who provided the February 2015 opinion concluded that his actinic keratosis was linked to sun damage he received during active duty in the Air Force.  This examiner reviewed the record of evidence and provided a rationale for his opinion.  As such, is it probative evidence in support of the Veteran's claim. 

As all elements for service connection have been met, service connection must be granted for actinic keratosis.


      III.b.  Dry eye syndrome with Meibomian gland dysfunction

Service treatment records reflect that, in March 1997, the Veteran reported the feeling of something in his eye that had been present for three days.  He was assessed with a corneal abrasion, and underwent an in-office removal of an abject from his eye.  Further service treatment records reflect that the Veteran was treated for dry eye syndrome.  A June 2007 letter from J.M., O.D. reflects the Veteran's reports that his eye constantly felt dry and irritated.  On slit-lamp examination, the Veteran had atrophy and inspissation of the Meibomian glands with eyelid margin telangiectasias.  The examiner diagnosed dysfunctional tear syndrome with Meibomian gland dysfunction.

The Veteran was provided with a VA examination in April 2009.  The examiner noted that the condition has existed since May 2006.  The Veteran reported pain, distorted vision, redness, sensitivity to light, blurred vision and a burning feeling.  The treatment included Restasis in both eye two times a day, and had been continuous.  The examiner diagnosed dry eye syndrome with Meibomian gland dysfunction.  The subjective factors are red, irritated, dry eyes, intermittent blurry vision due to abnormal tear film layer.  The objective factors are capped and clogged Meibomian glands and abnormal tear break up time.

The Veteran submitted a private opinion in February 2015.  The medical professional opined that it was as likely as not that the Veteran developed calcifications on the inside of his eyelids in service which were consequently removed causing his eyes to require treatment for his persistent dry eyes.

At his hearing, the Veteran testified that he began having dry eyes in the service.

The Board finds, based upon the diagnosis in his service treatment records, the diagnosis at his VA examination, and his competent testimony and statements that he has treated his red, irritated, dry eyes since service, that service connection is warranted for his bilateral eye disorder.


ORDER

An effective date for service connection prior to January 5, 2009, for a right ankle strain is denied.
 
An effective date for service connection prior to January 5, 2009, for a right shoulder strain is denied.
 
An effective date for service connection prior to January 5, 2009, for degenerative disc disease of the cervical spine is denied.
 
An effective date for service connection prior to January 5, 2009, for a left ankle strain is denied.
 
An effective date for service connection prior to January 5, 2009, for residuals of a nasal fracture is denied.
 
Service connection for actinic keratoses is granted.
 
Service connection for dry eye syndrome with Meibomian gland dysfunction is granted.
 

REMAND

VA must provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period, there is an indication that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a history of symptoms can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

The Veteran has contended that he has a left knee disability that is related to service.  Service treatment records reflect that the Veteran reported left knee pain in December 2006, and was diagnosed with a grade I medial collateral ligament strain. 
At his hearing, the Veteran testified that he had experienced left knee pain since the in-service injury. 

In a June 2011 statement of the case, the RO indicated that the Veteran did not report to an examination that had been scheduled in order to determine whether he had a left knee disability related to service.  The claims file includes a record reflecting that the Veteran was scheduled for an examination on March 29, 2011.  However, in an April 2011 Report of General Information, the Veteran indicated that he was overseas and expected to return to the United States later that month, and that he had requested for his examination to be rescheduled.   It is unclear when he requested for his examination to be rescheduled.  Nonetheless, the Board finds that the Veteran has shown good cause for, in essence, his failure to report for the March 2011 examination.  See 38 C.F.R. § 3.655.  

The Veteran has submitted an opinion from a private examiner, who opined that it was as likely as not that the Veteran's left knee was injured while deployed for the United States Air Force, and that the meniscus injury caused inflammation in the knee joint causing abnormal biomechanical forces to the joint.  He found that the strain to the ligaments caused: instability causing abnormal wear of the articular cartilage in his knee causing traumatic arthritis.  However, it is unclear how the examiner determined that the Veteran has traumatic arthritis.  

As such, on remand, the Veteran should be scheduled for an examination to obtain an opinion as to whether his left knee disorder is etiologically related to active duty.
 
With regard to the Veteran's claims for entitlement to service connection for bilateral otitis media and Eustachian tube dysfunction, a September 2002 service treatment record reflects that the Veteran reported that he was seen by a civilian ear, nose, and throat doctor (ENT) on October 4, 2002, and intended to submit the private medical records; however, these records are not included in his service treatment records and are not in the claims file.  On remand, these records should be obtained and added to the claims file.  

In addition, the AOJ must obtain and review any outstanding VA treatment records and provide the Veteran with an opportunity to identify any outstanding private medical records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran's service treatment records reflect several instances of otitis media and an instance of barotrauma while on active duty.  The Veteran testified at his hearing that he has experienced tinnitus and frequent ear infections since service.  As such, the Board finds that the Veteran meets the criteria for an examination to determine whether he has otitis media or Eustachian tube dysfunction

In a November 2015 rating decision, the RO denied entitlement to service connection for dengue fever and confirmed and continued the previous denial of entitlement to service connection for lymphocytic colitis/IBS.  In November 2015, the Veteran filed a notice of disagreement (NOD) with this decision. The Board observes that it appears that AOJ has acknowledged receipt of the Veteran's NOD; however, there has not been an issuance of an SOC responding to this NOD. When there has been an initial AOJ adjudication of a claim and a timely NOD, the claimant is entitled to a SOC.  See 38 C.F.R§ 19.26.  Thus, remand for issuance of a SOC on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999). However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issues of entitlement to service connection for dengue fever and whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for lymphocytic colitis/IBS. Please advise the Veteran of the time period in which to perfect his appeal. If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Send a letter to the Veteran and his representative asking that the Veteran identify any VA or non-VA healthcare provider who has treated him for his left knee and bilateral ear disabilities.  After securing any necessary authorization from him, obtain all identified treatment records that are not already of record.  

3.  After all available outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of any left knee disorder.  All indicated tests and studies should be conducted.

The claims file must be reviewed by the examiner in conjunction with the examination.  The examiner must accomplish the following:  

(a)  Determine whether the Veteran has degenerative joint disease of the left knee.  

(i)  If he has degenerative joint disease of the left knee, provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that the degenerative arthritis manifested prior to June 2008.  

(ii)  If he has degenerative joint disease of the left knee, provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's in-service meniscus injury caused inflammation in the knee joint, leading to degenerative joint disease of the left knee

(b)  If the Veteran has any current left knee disability at all, provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current left knee disability had onset during or was caused by his active service.  

The examiner must provide a complete explanation to support each opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  After all available outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of any ear disorders.  All indicated tests and studies should be conducted.  The claims file must be reviewed by the examiner in conjunction with the examination.  The examiner must provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that any ear disorder diagnosed since the Veteran filed his claim in January 2009 had onset during was caused by his active service.

The examiner must provide an explanation to support any opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  If any benefit on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


